DETAILED ACTION
This office action is in response to application filed on Mar. 08, 2021.
Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,942,728 B2
The following table shows the reason for rejection.  The claimed features which are underscored in the instant application are reciting in the U.S. Patent No. 10,942,728 B2.
Instant Application No. 17/194,616
U.S. Patent No. 10,942,728 B2
Claim 1. A system, comprising: a computing device comprising a processor and a memory; machine readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: obtain a command to initiate a device campaign for updating individual IoT endpoints assigned to an IoT management agent; download a software update package for installation on individual IoT endpoints, the software update package further comprising a manifest and at least one execution script corresponding to a plurality of lifecycle phases, wherein the lifecycle phases comprise at least an entry point phase, a verification phase, and an execution phase; for each of a plurality of individual IoT endpoints: initiate downloading of a software executable from the software update package to an IoT endpoint, the entry point script returning an indication to the computing device upon successful completion of the downloading; verify integrity of the software update package downloaded to the IoT endpoint, the verification script returning an indication to the computing device upon successful completion of verification of the software update package; and activate the software executable on the IoT endpoint; and report a status of the device campaign to the IoT management agent based upon a result obtained from each of the individual IoT endpoints.
Claim 1. A system, comprising: a computing device comprising a processor and a memory; machine readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: obtain a command to initiate a device campaign for updating individual IoT endpoints assigned to an IoT management agent; download a software update package for installation on individual IoT endpoints, the software update package further comprising a manifest and at least one execution script corresponding to a plurality of lifecycle phases, wherein the lifecycle phases comprise at least an entry point phase, a verification phase, an execution phase, and a validation phase; for each of a plurality of individual IoT endpoints: execute an entry point script from the software update package to initiate downloading of a software executable from the software update package to an IoT endpoint, the entry point script returning an indication to the computing device upon successful completion of the downloading; execute a verification script from the software update package to verify integrity of the software update package downloaded to the IoT endpoint, the verification script returning an indication to the computing device upon successful completion of verification of the software update package; execute a validation script from the software update package to validate successful application of the software executable to the IoT endpoint; and execute an execution script from the software update package to activate the software executable on the IoT endpoint; and report a status of the device campaign to the IoT management agent based upon a result obtained from each of the individual IoT endpoints.


Claim 8. A method, comprising: obtaining a command to initiate a device campaign for updating individual IoT endpoints assigned to an IoT management agent; downloading a software update package for installation on individual IoT endpoints, the software update package further comprising a manifest and at least one execution script; for each of a plurality of individual IoT endpoints: corresponding to a plurality of lifecycle phases, wherein the lifecycle phases comprise at least an entry point phase, a verification phase, an execution phase, and a validation phase; for each of a plurality of individual IoT endpoints: initiating downloading of a software executable from the software update package to an IoT endpoint, the entry point script returning an indication to the computing device upon successful completion of the downloading; verifying of the software update package downloaded to the IoT endpoint, the verification script returning an indication to the computing device upon successful completion of verification of the software update package; validating successful application of the software executable to the IoT endpoint; and activating the software executable on the IoT endpoint; and reporting a status of the device campaign to the loT management agent based upon a result obtained from each of the individual loT endpoints.
Claim 8. A method, comprising: obtaining a command to initiate a device campaign for updating individual IoT endpoints assigned to an IoT management agent; downloading a software update package for installation on individual IoT endpoints, the software update package further comprising a manifest and at least one execution script; for each of a plurality of individual IoT endpoints: corresponding to a plurality of lifecycle phases, wherein the lifecycle phases comprise at least an entry point phase, a verification phase, an execution phase, and a validation phase; for each of a plurality of individual IoT endpoints: executing an entry point script from the software update package to initiate downloading of a software executable from the software update package to an IoT endpoint, the entry point script returning an indication to the computing device upon successful completion of the downloading; execute a verification script from the software update package to integrity of the software update package downloaded to the IoT endpoint, the verification script returning an indication to the computing device upon successful completion of verification of the software update package; execute a validation script from the software update package to validate successful application of the software executable to the IoT endpoint; and execute an execution script from the software update package to activate the software executable on the IoT endpoint; and reporting a status of the device campaign to the IoT management agent based upon a result obtained from each of the individual IoT endpoints.


Claim 15. A non-transitory computer-readable medium, comprising machine readable instructions that, when executed by a processor, cause a computing device to at least: obtain a command to initiate a device campaign for updating individual IoT endpoints assigned to an IoT management agent; download a software update package for installation on individual IoT endpoints, the software update package further comprising a manifest and at least one execution script corresponding to a plurality of lifecycle phases, wherein the lifecycle phases comprise at least an entry point phase, a verification phase, and an execution phase; for each of a plurality of individual IoT endpoints: initiate downloading of a software executable from the software update package to an IoT endpoint, the entry point script returning an indication to the computing device upon successful completion of the downloading; verify integrity of the software update package downloaded to the IoT endpoint, the verification script returning an indication to the computing device upon successful completion of verification of the software update package; and activate the software executable on the IoT endpoint; and report a status of the device campaign to the IoT management agent based upon a result obtained from each of the individual IoT endpoints.
Claim 15. A non-transitory, computer-readable medium, comprising machine readable instructions that, when executed by a processor, cause a computing device to at least: obtain a command to initiate a device campaign for updating individual IoT endpoints assigned to an IoT management agent; download a software update package for installation on individual IoT endpoints, the software update package further comprising a manifest and at least one execution script; for each of a plurality of individual IoT endpoints: corresponding to a plurality of lifecycle phases, wherein the lifecycle phases comprise at least an entry point phase, a verification phase, an execution phase, and a validation phase; for each of a plurality of individual IoT endpoints: execute an entry point script from the software update package to initiate downloading of a software executable from the software update package to an IoT endpoint, the entry point script returning an indication to the computing device upon successful completion of the downloading; execute a verification script from the software update package to verify integrity of the software update package downloaded to the IoT endpoint, the verification script returning an indication to the computing device upon successful completion of verification of the software update package; execute a validation script from the software update package to validate successful application of the software executable to the IoT endpoint; and execute an execution script from the software update package to activate the software executable on the IoT endpoint; and report a status of the device campaign to the IoT management agent based upon a result obtained from each of the individual IoT endpoints.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Riedl et al. (US Pub. No. 20190250899 A1 hereinafter “Riedl”), and in view of Fletcher et al. (US Pub. No. 20060206449 A1 hereinafter “Fletcher”), Cain et al. (US Pub. No. 20060080656 A1 hereinafter “Cain”), Rao (US Pub. No. 20080065753 A1 hereinafter “Rao”) and Bandakka et al. (US Pub. No. 20130125107 A1 hereinafter “Bandakka”)
Per claim 1
A system, comprising: a computing device comprising a processor and a memory; machine readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least:
Riedl discloses
obtain a command to initiate a device campaign for updating individual IoT endpoints assigned to an IoT management agent ([Abstract] “the IoT cloud service including an update service to initiate updates of the attributes and/or program code stored on the plurality of IoT devices, an IoT device to transmit a notification to the update service upon reaching a particular initialization state”)
download a software update package for installation on individual IoT endpoints ([0069] “when a new update is available for the IoT hub 110 it may automatically download and install the update from the IoT service 120.”), 
verify integrity of the software update package downloaded to the IoT endpoint ([0069] “It may first copy the updated code into a local memory, run and verify the update before swapping out the older program code.”); 
validate successful application of the software executable to the IoT endpoint ([0304] “At 3803, the OTA update service 3750 uses a key to generate a signature over the attribute/code binary.” & [0306] “It validates the signature at 3808 (e.g., by using its own key to regenerate and compare the signature to the one received), and performs the update at 3809.”); and 
report a status of the device campaign to the IoT management agent based upon a result obtained from each of the individual IoT endpoints ([0069] “Each IoT device 101-105 may then apply the update in a similar manner as described above for the IoT hub and report back the results of the update to the IoT hub 110 [IoT management agent].”)
Riedl does not disclose
the software update package further comprising a manifest and at least one execution script.
But Fletcher discloses
the software package further comprising a manifest and at least one execution script ([0032] “Each software package may include a software package manifest file that describes various aspects of the corresponding software package…and any scripts that are to be executed when the package is installed or uninstalled.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Riedl and teaching of Fletcher including the software package further comprising a manifest and at least one execution script in order to describe various aspects of the corresponding software package and provide a executing script when a package is installed or uninstalled.
Riedl and Fletcher do not disclose
wherein the lifecycle phases comprise at least an entry point phase, a verification phase, and an execution phase
But Cain discloses
the lifecycle phases comprise at least an entry point phase ([0888] “This phase incorporates the initial setup activities of baselining and subscription described in previous versions of MSM”), a verification phase ([0882] “Testing that is completed for the project's Deploy phase is focused on verifying that software updates may be successfully deployed”), and an execution phase ([1010] “execute phase happens as quickly as possible since the other software updates you may be managing are defined”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Riedl and Fletcher and further including the lifecycle phases comprise at least an entry point phase, a verification phase, and an execution phase as taught by Cain in order to implementing and instructing users to implement and administer a patch management process for installing one or more software patches in a computer system.
Riedl discloses download a software update package for installation on individual IoT endpoints and Fletcher discloses software package comprises one execution script, but Riedl, Fletcher and Cain do not disclose
initiate downloading of a software executable from the software update package to the IoT endpoint and activate the software executable on the IoT endpoint.
However, Rao discloses
transmitting of a software executable from the software update package to a device ([0020] “The executable instructions may be assembled into update packages to be transmitted to the electronic device 107 for use in updating memory of the electronic device 107.”) 
activate the software executable on the device ([0022] “The download server 151 may also be used to download new firmware/software such as, for example, the diagnostics client mentioned above, which may then be installed and activated in the electronic device 107.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Riedl and Fletcher and further including transmitting of a software executable from the software update package to a device and activate the software executable on the device as taught by Rao in order to transform or convert an existing version of software, firmware, and/or data in the electronic device into a new or updated version of the software. ([0015])
Riedl, Fletcher, Cain, and Rao do not disclose
returning an indication to the computing device upon successful completion of the downloading; returning an indication to the computing device upon successful completion of verification of the software update package.
But Bandakka discloses
returning an indication to the computing device upon successful completion of the downloading ([0078] “If no CRC value is found or if the CRC values match, and if no error is detected during the download or writing of the disk image, the disk image download and update process is successful.”)
returning an indication to the computing device upon successful completion of verification of the software update package ([0109] “if the package verification is a success (i.e., the package verification indicates that all identified packages are stored by the repository server and have the identified package sizes), the remote management server sends a check-in response including the firmware update configuration file to the firmware update module of the client device in operation”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Riedl, Fletcher, Cain, and Rao and further including returning an indication to the computing device upon successful completion of the downloading; returning an indication to the computing device upon successful completion of verification of the software update package as taught by Bandakka in order to identify for the firmware update package to be downloaded and facilitate validation of the firmware update package name and size identified in the firmware update configuration file.

Per claim 8
It is a method claim corresponding to the system claim 1 and is rejected the same reason set forth in connection of the rejection of claim 1 above.

Per claim 15
It is a medium claim corresponding to the system claim 1 and is rejected the same reason set forth in connection of the rejection of claim 1 above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Riedl, and in view of Fletcher, Cain, Rao and Bandakka and further view of Espinosa et al. (US Pub. No. 20190238520 A1 hereinafter “Espinosa”)
Per claim 2
The rejection of claim 1 is incorporated
Riedl discloses a plurality of IoT devices and Fletcher discloses the script is referenced by the manifest and included with the software update package, but Riedl, Fletcher, Cain, Rao and Bandakka do not disclose
executing a customized script, the customized script being executed after the verifying.
Espinosa discloses
executing a customized script, the customized script being executed after the verifying ([0015] “an executable installation script configured to install the device agent on the network-connected device” & [0016] “one or more processors are further configured to verify the self-signed platform certificate before executing the installation script.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Riedl, Fletcher, Cain, Rao and Bandakka and further including executing a customized script, the customized script being executed after the verifying as taught by Espinosa in order to provide an executable installation script configured to cause the device to install the device agent and to initiate a secure communication connection between the device and the computing platform.([0007])

Per claim 9
It is a method claim corresponding to the system claim 2 and is rejected the same reason set forth in connection of the rejection of claim 2 above.

Per claim 16
It is a medium claim corresponding to the system claim 2 and is rejected the same reason set forth in connection of the rejection of claim 2 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Riedl, and in view of Fletcher, Cain, Rao and Bandakka and further view of Kikuchi et al. (US Pub. No. 20140149989 A1 hereinafter “Kikuchi”)
Per claim 3
The rejection of claim 1 is incorporated
Riedl discloses a plurality of IoT devices and Fletcher discloses any scripts are referenced by the manifest and included with the software  package, but Riedl, Fletcher, Cain, Rao and Bandakka do not disclose
initiating execution of a verification script that verifies the software executable, wherein the verification script is referenced by the manifest and included with the software update package.
But Kikuchi discloses
initiating execution of a verification script that verifies the software executable ([0005] “a verification system verifies whether a script to be executed satisfies certain conditions (restriction conditions) before the script is executed.”)
the verification script is referenced by the manifest and included with the software update package ([0066] “the verification result is "Allowed" regarding the restriction candidate "Do stop_monitor (MS) Before apply_patch (s, Patch)", that is, the restriction candidate in which the operation "stop_monitor (MS)" is always performed before the operation "apply_patch (s, Patch)"”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Riedl, Fletcher, Cain, Rao and Bandakka and further including initiating execution of a verification script that verifies the software executable, wherein the verification script is referenced by the manifest and included with the software update package as taught by Kikuchi in order to provide reliability and validity with use of a script for automatically a patch operation to servers under the cloud system.

Per claim 10
It is a method claim corresponding to the system claim 3 and is rejected the same reason set forth in connection of the rejection of claim 3 above.

Per claim 17
It is a medium claim corresponding to the system claim 3 and is rejected the same reason set forth in connection of the rejection of claim 3 above.

Claims 4, 5, 11, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Riedl, and in view of Fletcher, Cain, Rao and Bandakka and further view of Bhat et al. (US Pub. No. 20150074657 A1 hereinafter “Bhat”)
Per claim 4
The rejection of claim 1 is incorporated
Riedl discloses a plurality of IoT devices and Fletcher discloses any scripts are referenced by the manifest and included with the software  package, but Riedl, Fletcher, Cain, Rao and Bandakka do not disclose
initiating execution of the validation script referenced by the manifest and included with the software update package, the validation script confirming that the software executable is running on the device.
But Bhat discloses
initiating execution of the validation script referenced by the manifest and included with the software update package, the validation script confirming that the software executable is running on the device ([0023] “In an embodiment, configuration validator scripts included in script files 124 determines whether software products that are included in software product files 118 are configured.  In another embodiment, upgrade detector scripts included in script files 124 determine whether software product included in software product files 118 have been upgraded.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Riedl, Fletcher, Cain, Rao and Bandakka and further including initiating execution of the validation script referenced by the manifest and included with the software update package, the validation script confirming that the software executable is running on the device as taught by Bhat in order to provide a method of software configuration management to validating, detecting, and dynamically handling software configurations and updates.

Per claim 5
The rejection of claim 4 is incorporated
Bhat further discloses
computing device to at least reset the application of the software executable in response to the validation script indicating that the validation failed ([0039] “If program function 120 determines that the upgrade detector script does not return true, program function 120 executes the configuration validator script for the software product …if program function 120 determines that the configuration is not valid, then program functions returns [reset] the affected software package”)

Per claims 11 and 12
They are method claims corresponding to the system claims 4 and 5 respectively and are rejected the same reason set forth in connection of the rejection of claims 4 and 5 above.

Per claims 18 and 19
They are medium claims corresponding to the system claims 4 and 5 respectively and are rejected the same reason set forth in connection of the rejection of claims 4 and 5 above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Riedl, and in view of Fletcher, Cain, Rao and Bandakka and further view of Dias (US Pub. No. 20080320466 A1 hereinafter “Dias”)
Per claim 6
The rejection of claim 1 is incorporated
Riedl discloses a plurality of IoT devices and Fletcher discloses any scripts are referenced by the manifest and included with the software  package, but Riedl, Fletcher, Cain, Rao and Bandakka do not disclose
initiating execution of the activation script making installation of the software executable on the IoT endpoint permanent.
But Dias discloses
initiating execution of the activation script making installation of the software executable on the client permanent ([0014] “the event monitor prompts for installation of the new software applications and/or the software update on the client…event monitor can perform the installation by activating a script such as an auto-run program that is programmed to perform and complete the installation process.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Riedl, Fletcher, Cain, Rao and Bandakka and further including initiating execution of the activation script making installation of the software executable on the client permanent as taught by Dias in order to performing installation of the new software application and/or the software updated on the client.

Per claim 13
It is a method claim corresponding to the system claim 6 and is rejected the same reason set forth in connection of the rejection of claim 6 above.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Riedl, and in view of Fletcher, Cain, Rao and Bandakka and further view of Vidal et al.(US Pub. No. 20110131565 A1 hereinafter “Vidal”)
Per claim 7
The rejection of claim 1 is incorporated
Riedl discloses a plurality of IoT devices, but Riedl, Fletcher, Cain, Rao and Bandakka do not disclose
the software package comprises an installer for the software executable that is executable by the individual IoT endpoints.
But Vidal discloses
the software package comprises an installer for the software executable that is executable by the computing system ([0019] “the software packages 108, can include one or more software programs that are packaged together in a format that allows a package manger or package installer to install the software programs [software executable], contained in the software packages 108, on the computing system 102”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Riedl, Fletcher, Cain, Rao and Bandakka and further including the software package comprises an installer for the software executable that is executable by the computing system as taught by Vidal in order to capable of running an application for cooperating with a package manager or package installer in order to deliver the software packages.

Per claim 14
It is a method claim corresponding to the system claim 7 and is rejected the same reason set forth in connection of the rejection of claim 7 above.

Per claim 20
It is a medium claim corresponding to the system claim 7 and is rejected the same reason set forth in connection of the rejection of claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191